Citation Nr: 0911180	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-35 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for degenerative disc disease at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a October 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles.  A videoconference Board hearing was held 
before the undersigned in February 2009.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran testified credibly that his degenerative disc 
disease at L5-S1 is manifested by 2 incapacitating episodes 
of intervertebral disc syndrome (IVDS) per month lasting for 
several days at a time and flare-ups at least 2 to 3 times a 
week.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for 
degenerative disc disease at L5-S1 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DC's) 5299-5292, 5293 (effective prior to September 26, 
2003); 38 C.F.R. § 4.71a, DC 5243 (effective September 26, 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a January 2003 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the Veteran to submit medical evidence 
showing that his service-connected degenerative disc disease 
had worsened and noted other types of evidence the Veteran 
could submit in support of his claim.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board notes that, for an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Here, the Veteran 
was provided with Vazquez-Flores notice in April 2008.  
Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Because the Veteran's increased rating claim is being 
granted in this decision, the Board finds that any failure to 
notify and/or develop this claim under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's increased rating claim is being granted 
in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the Veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and are 
associated with the Veteran's claims file; the Veteran does 
not contend otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran was provided 
VA examinations for his service-connected degenerative disc 
disease at L5-S1.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran contends that his service-connected degenerative 
disc disease at L5-S1 is more disabling than currently 
evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected degenerative disc disease of 
L5-S1 currently is evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, DC 5299-5292 (limitation of motion of the 
lumbar spine).  VA revised the criteria for diagnosing and 
evaluating the spine effective September 26, 2003.  Thus, the 
Veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria; only the former criteria are to be 
applied for the period prior to the effective date of the new 
criteria.  VAOPGCPREC 3-2000.

Under DC 5292, in effect prior to September 26, 2003, a 
10 percent rating was assigned for slight limitation of 
motion of the thoracolumbar spine.  A 20 percent rating was 
assigned for moderate limitation of motion of the 
thoracolumbar spine.  A maximum 40 percent rating was 
assigned for severe limitation of motion of the thoracolumbar 
spine. 38 C.F.R. § 4.71a, DC 5292 (effective before September 
26, 2003).   

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, DC's 
5235 to 5243 (2004).  The amendment changed the diagnostic 
code numbers used for all spine disabilities and instituted 
the use of a General Rating Formula for diseases and injuries 
of the spine for the new DC's 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes as outlined above 
under the discussion of DC 5293 (Intervertebral Disc Syndrome 
is redesignated as DC 5243).  These ratings are to be 
assigned with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

Under DC 5242 (degenerative arthritis of the spine), a 
10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or vertebral body fracture 
with loss of 50 percent of more of height.  A 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is assigned for 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  A 
40 percent rating requires evidence of unfavorable ankylosis 
of the entire cervical spine, forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating will be assigned with evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating requires evidence of unfavorable ankylosis of the 
entire spine.  See 38 C.F.R. § 4.71a, DC 5242 (effective 
September 26, 2003). 

Under the revised rating criteria, the combined range of 
motion refers to the sum of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.

Also as relevant to this appeal, prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) was rated under DC 5293.  
Under the old Diagnostic Code 5293, effective prior to 
September 23, 2002, a 10 percent rating was provided for mild 
IVDS.  A 20 percent rating was assigned for moderate IVDS.  A 
40 percent rating was assigned for severe IVDS with recurring 
attacks and little intermittent relief.  A 60 percent rating 
was assigned for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  See 38 C.F.R. 4.71a, 
DC 5293 (in effect prior to September 23, 2002).

Under the schedular requirements which became effective on 
September 23, 2002, IVDS (preoperatively or postoperatively) 
can be evaluated based upon either the total duration of 
incapacitating episodes over the past twelve months or a 
combination of separate evaluations of chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under Section 4.25, whichever method 
resulted in the higher evaluation.  See 38 C.F.R. § 4.71a, 
DC 5293 (effective September 23, 2002).  A 10 percent rating 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past twelve months.  A 20 percent rating 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months.  A 40 percent 
rating is assigned when there is evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  Finally, 
a 60 percent rating is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  Id.  

Under DC 5293 (redesignated DC 5243), effective from 
September 23, 2002, IVDS was evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. §§ 4.25 separate evaluations of 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, which ever method 
results in the higher evaluation.  A 10 percent rating is 
assigned when there is evidence of incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past twelve months.  A 20 percent rating 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months.  A 40 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12 months.  A maximum 60 percent rating is 
assigned for IVDS based on incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  See 38 C.F.R. § 4.71a, DC 5293 (effective from 
September 23, 2002).

Note 1 to DC 5293 provided that an incapacitating episode was 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurological manifestations was defined as orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that were present constantly, or nearly so.  
Note 2 to DC 5293 provided that when evaluating on the basis 
of chronic manifestations, orthopedic disabilities were to be 
evaluated using evaluation criteria for the most appropriate 
orthopedic DCs.  Neurological disabilities were to be 
evaluated separately using evaluation criteria for the most 
appropriate neurological DC or DCs.  Id.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 
4.59 (which requires consideration of painful motion with any 
form of arthritis), the Veteran's complaints of pain have 
been considered in the Board's review of the diagnostic codes 
for limitation of motion.

The recent medical evidence shows that private x-rays of the 
lumbosacral spine in April 1998 revealed a moderate 
scoliosis, no fractures or dislocation, depression of the end 
plates at L1-2, L2-3, and L3-4 levels, and disc space 
narrowing at L5-S1 level.  On outpatient treatment that same 
month, the Veteran complained of injuring his back when he 
stepped off a curb unexpectedly and "felt a jolt" in his 
lower back.  He denied any radiating pain or weakness.  
Physical examination showed no spasm, minimal discomfort in 
the right sacroiliac joint, and normal straight leg raising.  
The diagnosis was lumbar strain.

On private outpatient treatment in January 1999, the Veteran 
complained of low back pain which had lasted for 2 days.  
Physical examination showed tenderness to palpation in the 
lumbosacral muscles, flexion to 90 degrees, rotation to 
10 degrees, and heel-toe walking intact.  The assessment was 
acute lumbosacral strain.

The Veteran received regular outpatient physical therapy from 
a private facility between 2000 and 2003 for his complaints 
of low back pain.

On private outpatient treatment in June 2001, the Veteran 
complained of low back pain "once every year."  He was 
lifting "some stuff and moving at home."  His right lower 
back pain radiated down his buttock.  Physical examination 
showed tenderness to palpation over the right lower back, an 
ability to dorsiflex and plantarflex, and negative straight 
leg raising.  The diagnosis was back pain.

On VA outpatient treatment in September 2002, the Veteran 
complained of low back pain.  He reported a history of an in-
service back injury.  He denied lifting anything to aggravate 
the old injury.  Range of motion testing of the low back 
showed anterior flexion to 85 degrees, positive right leg 
raising at 45 degrees, positive left leg raising at 
45 degrees, lateral flexion/rotation of the back to 
15 degrees, and present deep tendon reflexes in the knees.  
The assessment was low back pain with a history of injury.

On private outpatient treatment in November 2002, the Veteran 
complained of back pain.  He reported that his "back hurt in 
the military."  Physical examination showed an ability to 
touch his toes and mild right sacroiliac joint discomfort.  
The assessment included low back pain.

Private x-rays of the lumbosacral spine in January 2003 
showed minimal degenerative changes.  On private outpatient 
treatment that same month, the Veteran complained of ongoing 
low back pain with episodic numbness and tingling in the 
right thigh and leg.  The assessment was right low back pain 
consistent with sciatica and rule-out disc disease.

On private outpatient treatment in February 2003, the Veteran 
complained of low back pain which radiated in to the right 
thigh and calf.  "The pain typically does not interfere with 
sleep, although it does adversely impact the ability to do 
normal daily activities.  It has not actually prevented him 
from doing many things altogether."  The Veteran had lost 
"occasional" work days due to severe locking up of the 
back.  Intermittent chiropractic treatment provided temporary 
relief of his symptoms.  Physical examination showed quite 
reduced lumbar motion "no more than about 25 percent of 
normal" but not painful, no spasm, positive straight leg 
raising on the right and negative on the left, no focal 
muscle weakness or atrophy, normal gait, an ability to walk 
on his toes and heels without difficulty.  The diagnosis was 
chronic low back pain and right lumbar radiculitis.

On VA examination in April 2003, the Veteran's complaints 
included low back pain and stiffness with radiating pain into 
the proximal right hip.  He had difficulty ambulating during 
acute exacerbations of pain.  Physical examination showed 
normal posture and gait, on radiating pain on movement of the 
lumbosacral spine, and no muscle spasm, tenderness, straight 
leg raising, or radiculopathy.  Range of motion testing of 
the lumbosacral spine showed flexion to 95 degrees, extension 
to 35 degrees, right lateral flexion to 40 degrees, left 
lateral flexion to 40 degrees, right rotation to 35 degrees, 
left rotation to 35 degrees, with pain and fatigue.  There 
was no weakness, lack of endurance, or instability.  There 
also was no ankylosis.  The diagnoses included non-
progressive IVDS and stable disc space narrowing at L4-L5 and 
L5-S1.

On VA examination in April 2008, the Veteran's complaints 
includes low back stiffness and constant low back pain which 
radiated down both legs since 1990.  He was able to function 
with pain if he took over-the-counter medication.  In the 
past 12 months, the Veteran reported being incapacitated by 
his degenerative disc disease for 3 days in July 2007 and for 
4 days in November 2007.  On both occasions, a physician 
recommended bed rest.  Physical examination showed normal 
posture and gait, no assistive devices used for ambulation, 
no evidence of radiating thoracolumbar spine pain on 
movement, no muscle spasm or tenderness, negative straight 
leg raising on the right, positive straight leg raising on 
the left, and no ankylosis of the lumbar spine.  Range of 
motion testing of the thoracolumbar spine showed 85 degrees 
of flexion with pain at 75 degrees, 30 degrees of extension, 
10 degrees of right lateral flexion, 20 degrees of left 
lateral flexion, and 30 degrees of rotation in each 
direction.  There was additional limitation of motion of 
8 degrees due to pain after repetitive use.  There was no 
additional limitation of motion due to fatigue, weakness, 
lack of endurance, or incoordination following repetitive 
use.  The Veteran had a normal, symmetric spine and normal 
spinal curvature.  There were signs of IVDS but it did not 
cause any bowel or bladder dysfunction.  The diagnosis was 
IVDS of the lumbar spine with the sciatic nerve being the 
most likely peripheral nerve involved.

The Veteran testified credibly at his February 2009 Board 
hearing that, when his back went out or locked up on him, 
"then I could be down for a couple days and not be able to 
do anything basically."  He testified that his service-
connected degenerative disc disease at L5-S1 flared up at 
least 2 to 3 times a week.  He also testified that he 
experienced incapacitating episodes of back pain at least 
2 to 3 times a month which lasted for several days at a time.  
He testified further that he had taken at least 15 sick days 
off in the past year from his job as a government 
investigator due to his back pain.  

The Board finds that the preponderance of the evidence 
supports assigning a 20 percent rating for the Veteran's 
degenerative disc disease at L5-S1 under the revised DC 5243.  
See 38 C.F.R. § 4.71a, DC 5243 (2008).  Initially, the Board 
notes that the Veteran's current low back disability is 
manifested by IVDS, as seen on VA examinations in April 2003 
and September 2008; thus, he is entitled to consideration of 
the diagnostic codes for evaluating IVDS.  In February 2003, 
the Veteran's private treating physician noted that, although 
his low back pain affected his activities of daily living, it 
"has not actually prevented him from doing many things 
altogether."  The Veteran also had lost only "occasional" 
work days due to severe locking up of his back.  The VA 
examiner concluded in April 2003 that the Veteran's IVDS was 
non-progressive.  On VA examination in April 2008, the 
Veteran reported that he could function with his low back 
pain if he took over-the-counter medication.  In the past 
12 months, the Veteran reported being incapacitated by his 
degenerative disc disease for 3 days in July 2007 and for 4 
days in November 2007.  On both occasions, a physician 
recommended bed rest.  The Board notes that the Veteran 
testified credibly in February 2009 that he had taken 15 days 
of sick leave due to his continuing low back pain.  He also 
testified that his service-connected degenerative disc 
disease at L5-S1 flared up at least 2 to 3 times a week and 
he experienced incapacitating episodes of back pain at least 
2 to 3 times a month which lasted for several days at a time.  
Given the Veteran's credible Board hearing testimony about 
his incapacitating episodes of IVDS, the Board finds that the 
criteria for a 20 percent rating, but no higher, for 
degenerative disc disease at L5-S1 under DC 5243 have been 
met.  See 38 C.F.R. § 4.71a, DC 5243 (2008).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Veteran testified in February 2009 that he is employed full-
time as an investigator for Immigration and Customs 
Enforcement, including throughout the pendency of this 
appeal.  The evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the Veteran 
that his degenerative disc disease at L5-S1 has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 20 percent rating, but no higher, for 
degenerative disc disease at L5-S1 is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


